Exhibit China Redstone Group to Present at the 2010 Rodman & Renshaw Annual China Investment Conference in Beijing on March 8 CHONGQING, China, March 4, 2010 /PRNewswire-FirstCall/ China Redstone Group (OTC Bulletin Board: APBS) (“Redstone” or the "Company"),the largest private provider of cemetery products and services in Chonqing, China, the largest, most populated municipality of the PRC’s four provincial level municipalities, today announced it will present at the Rodman & Renshaw Annual China Investment Conference being held March 7-9 in Beijing, China.
